EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark F. Niemann on June 2, 2022.

The application has been amended as follows: 
Please cancel claim 21.
Please amend claims 1 and 12 as follows:

1.	(Currently Amended) A computer-implemented method of graphical user interface element adjustment, the method comprising: 
presenting a graphical user interface element that includes a slider line extending between a first end value and a second end value in the graphical user interface element; 
presenting, on the slider line, an adjustable element that is configured to be moved along the slider line to adjust a selection of a value between the first end value and the second end value; 
during , wherein the updating comprises dynamically updating one of the first end value or the second end value during the movement of the adjustable element; and 
presenting the updated first end value or the updated second end value in the graphical user interface element in place of the respective first end value or the respective second end value.

12.	(Currently Amended) One or more non-transitory computer-readable media configured to store instructions that when executed by one or more processing systems performs operations, the operations comprising: 
presenting a graphical user interface element that includes a slider line extending between a first end value and a second end value in the graphical user interface element; 
presenting, on the slider line, an adjustable element that is configured to be moved along the slider line to adjust a selection of a value between the first end value and the second end value; 
during 
presenting the updated first end value or the updated second end value in the graphical user interface element in place of the respective first end value or the respective second end value.

Please add claim 27 as follows:
	
27.	(New)	The one or more non-transitory computer-readable media of claim 12, wherein both the first end value and the second end value are updated if the location of the adjustable element is near a middle of the slider line.

Allowable Subject Matter
Claims 1, 4-12, 15-17, 20, and 22-27 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178